Table Of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant [x] Filed by a Party other than the Registrant [ ] Check the appropriate box: [ ] Preliminary Proxy Statement [ ] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [x] Definitive Proxy Statement [ ] Definitive Additional Materials [ ] Soliciting Material Pursuant to §240.14a-12 Glimcher Realty Trust (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [x] No fee required [ ] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth theamount on which the filing is and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: [ ] Fee paid previously with preliminary materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: Table Of Contents GLIMCHER REALTY TRUST 180 East Broad Street Columbus, Ohio 43215 March 28, 2014 Dear Shareholder: You are cordially invited to attend the 2014 Annual Meeting of Shareholders of Glimcher Realty Trust, which will be held on Wednesday, May 7, 2014, beginning at 9:00 A.M., local time, at the Renaissance Columbus Downtown Hotel, 50 North 3rd Street, Columbus, Ohio 43215, for the purposes stated in the attached Notice of Annual Meeting of Shareholders. Since 2009, we have made our proxy materials available over the Internet and will do so for the proxy materials pertaining to the 2014 Annual Meeting of Shareholders. We believe that providing proxy materials over the Internet will expedite your receipt of the information while reducing our need to print and ship the materials, which both lowers the costs of delivery and reduces the environmental impact of our annual meeting. On or about March 28, 2014, we mailed to our shareholders a notice containing instructions on how to access our proxy materials and how to vote. This notice also contained instructions on how you canreceive a paper copy of our proxy materials. It is important that your common shares be represented at the Annual Meeting. Whether or not you plan to attend, we hope that you will vote your shares as promptly as possible. Information about the Annual Meeting and the various matters on which the holders of our common shares of beneficial interest will act is included in the Notice of Annual Meeting of Shareholders and Proxy Statement that follow. Sincerely, Michael P. Glimcher Chairman of the Board & Chief Executive Officer Table Of Contents Forward Looking Statements This Proxy Statement, together with other statements and information publicly disseminated by Glimcher Realty Trust, contains certain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Such statements are based on assumptions and expectations which may not be realized and are inherently subject to risks and uncertainties, many of which cannot be predicted with accuracy. Future events and actual results may differ from the events discussed in the forward-looking statements. Risks and other factors that might cause differences, some of which could be material, include, but are not limited to, economic and market conditions, competition, employment litigation, transaction delays, the failure of Glimcher Realty Trust to qualify as a real estate investment trust, loss of key personnel, the failure to achieve earnings/funds from operations targets or estimates, as well as other risks listed from time to time in our Form 10-K and other reports and statements filed by Glimcher Realty Trust with the Securities and Exchange Commission. REMAINDER OF PAGE INTENTIONALLY LEFT BLANK Table Of Contents GLIMCHER REALTY TRUST NOTICE OF ANNUAL MEETING OF SHAREHOLDERS To Be Held On May 7, 2014 The 2014 Annual Meeting of Shareholders (the “Annual Meeting”) of Glimcher Realty Trust, a Maryland real estate investment trust (the “Company”), will be held at the Renaissance Columbus Downtown Hotel, 50 North 3rd Street, Columbus, Ohio 43215, on Wednesday, May 7, 2014, beginning at 9:00 A.M., local time, for the following purposes: 1. To vote to elect three (3) Class II Trustees to serve until the 2017 Annual Meeting of Shareholders and until their respective successors are duly elected and qualified; 2. To consider and vote upon the ratification of the appointment of BDO USA, LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2014; 3. To consider and vote upon a non-binding and advisory resolution regarding the Company’s executive compensation; and 4. To transact such other business as may properly come before the Annual Meeting or any adjournment(s) or postponement(s) thereof. The Board of Trustees of the Company has fixed the close of business on March 14, 2014 as the record date for determining the holders of record of the common shares entitled to receive notice of and to vote at the Annual Meeting. The Company recommends that you vote “FOR” each of the nominees for trustee and “FOR” Proposals 2 and 3. YOUR VOTE IS IMPORTANT. ACCORDINGLY, YOU ARE URGED TO VOTE YOUR SHARES AS PROMPTLY AS POSSIBLE WHETHER OR NOT YOU PLAN TO ATTEND THE ANNUAL MEETING. SHAREHOLDERS ARE CORDIALLY INVITED TO ATTEND THE ANNUAL MEETING IN PERSON AT THE LOCATION STATED ABOVE. If you are a shareholder of record then you may change your vote or revoke your proxy at any time before your proxy is exercised at the Annual Meeting by following the voting instructions found on the Notice Regarding the Internet Availability of Proxy Materials that you received or by filing with the Secretary of the Company a duly signed revocation or another proxy card bearing a later date than the initial proxy card submitted. Alternatively, you may also change your proxy vote by attending the Annual Meeting in person and voting in person; however, mere attendance at the Annual Meeting will not serve to revoke a proxy unless you specifically request such a revocation. If your common shares are held in a stock brokerage account or by a bank or other nominee, then you must contact the institution or representative that holds your shares and follow its instructions for revoking your proxy. Beneficial owners of common shares held in a brokerage account, by a bank, or other nominee are advised that if you do not timely provide instructions to your broker, banker, or nominee, your shares will not be voted in connection with the election of Class II Trustees (Proposal 1) or with respect to Proposal 3. By Order of the Board of Trustees , George A. Schmidt Executive Vice President, General Counsel and Secretary March 28, 2014 Columbus, Ohio Table Of Contents GLIMCHER REALTY TRUST PROXY STATEMENT FOR THE 2 Table of Contents Page I. Introduction & General Information About the Annual Meeting and Voting 6 II. Proposals for Shareholder Consideration at the Annual Meeting 11 III. Information About Our Trustees, Trustee Nominees, & Executive Officers 14 • Biographies of Our Trustees & Trustee Nominees 14 • Biographies of Our Executive Officers 17 IV. Corporate Governance 20 • Board Leadership 20 • Corporate Governance Policies & Procedures 21 • Trustee Independence 26 • The Role of the Board of Trustees in Risk Oversight 26 V. Our Board of Trustees & Its Committees 28 VI. Compensation Risk Assessment 33 VII. Compensation of Our Executive Officers 34 • Compensation Discussion & Analysis 34 • Summary Compensation Table & Other Supporting Tables 50 • Potential Payments to Named Executives Upon Termination or Change in Control 57 • Compensation Committee Report 63 VIII. Compensation of Our Trustees & Disclosure of Related Party Transactions 64 • Trustee Compensation Table for the Year 2013 64 • Certain Relationships & Related Party Transactions 66 IX. Information About Security Ownership & Our Equity Compensation Plans 67 • Security Ownership of Certain Beneficial Owners & Management 67 • Equity Compensation Plan Information 71 Table Of Contents GLIMCHER REALTY TRUST PROXY STATEMENT FOR THE 2 Table of Contents (cont’d) Page X. Audit Committee Statements 72 XI. Independent Registered Public Accountants – Fees for Audit & Non-Audit Services 73 XII. General Information 74 REMAINDER OF PAGE INTENTIONALLY LEFT BLANK Table Of Contents GLIMCHER REALTY TRUST 180 East Broad Street Columbus, Ohio 43215 PROXY STATEMENT Annual Meeting of Shareholders May 7, 2014 INTRODUCTION This Proxy Statement is furnished in connection with the solicitation by the Board of Trustees of Glimcher Realty Trust, a Maryland real estate investment trust, of proxies from the holders of its issued and outstanding common shares of beneficial interest, $0.01 par value per share (the “Common Shares” or “Common Stock”), to be voted at the 2014 Annual Meeting of Shareholders and any adjournment(s) or postponement(s) of such meeting (the “Annual Meeting”), forthe purposes set forth in the accompanying Notice of Annual Meeting of Shareholders (the “Meeting Notice”). From time to time throughout this Proxy Statement, Glimcher Realty Trust will be referred to as the “Company,” “we,” “us,” or “our company.” GENERAL INFORMATION ABOUT THE ANNUAL MEETING AND VOTING Time and Place of the Annual Meeting The Annual Meeting will be held at the Renaissance Columbus Downtown Hotel, 50 North 3rd Street, Columbus, Ohio 43215 at 9:00 A.M., local time, on Wednesday, May 7, 2014. This Proxy Statement and the form of proxy are first made available to our shareholders on the Internet at www.proxyvote.com on or about March 28, 2014. Address of the Company’s Principal Executive Office The address of the principal executiveoffice of the Company is 180 East Broad Street, 21st Floor, Columbus, Ohio 43215. Proxy Recipients Holders of record of the Common Shares at the close of business on March 14, 2014 (the “Record Date”) will receive a Notice Regarding the Internet Availability of Proxy Materials (the “Internet Notice”) that was sent to shareholders on or about March 28, 2014. Instead of initially mailing a printed copy of the Meeting Notice, this Proxy Statement, a proxy card (or voting instruction form for Common Shares held in a stock brokerage account or by a bank, broker, trustee, or other nominee (“Voting Instruction Form”)), and a copy of our Annual Report to Shareholders (which includes our Annual Report on Form 10-K for the year ended December 31, 2013) (collectively, the “Proxy Materials”) to each shareholder, we are making our Proxy Materials available to shareholders on the Internet. If you received the Internet Notice by mail, you will not receive a printed copy of the Proxy Materials unless you request it in the manner described in the Internet Notice. The Internet Notice explains how to access and review this Proxy Statement and our 2013 Annual Report to Shareholders as well as how you may vote by proxy. As of the Record Date, the Company had 145,084,645 issued and outstanding Common Shares entitled to vote at the Annual Meeting. Proxy Voting Individuals and entities holding the Common Shares at the close of business on the Record Date will be asked to consider and vote upon the following proposals (the “Proposals”): 1. To vote to elect three Class II Trustees to serve until the 2017 Annual Meeting of Shareholders and until their respective successors are duly elected and qualified (Proposal 1); 6 Table Of Contents 2. To consider and vote upon the ratification of the appointment of BDO USA, LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2014 (Proposal 2); and 3. To consider and vote upon a non-binding and advisory resolution regarding the Company’s executive compensation (Proposal 3). With respect to each of the Proposals, each shareholder is entitled to one vote per Common Share owned by such holder. You should read this Proxy Statement to decide how you want to vote on each proposal. Types of Shareholders & Specifying Your Vote If you hold Common Shares that are registered directly in your name with Computershare Inc., the Company’s transfer agent, you are considered the shareholder of record with respect to those Common Shares. If you hold Common Shares that are held in a stock brokerage account, by a bank, or other nominee, you are considered the beneficial owner of those Common Shares, and those Common Shares are held in “street name.” If you hold Common Shares in your name then you may vote those Common Shares by proxy or you may vote in person by attending the Annual Meeting. If you elect to vote your Common Shares by proxy prior to the Annual Meeting then you may vote: ● via the Internet at www.proxyvote.com; ● by telephone (see the instructions at www.proxyvote.com); or ● by requesting, completing, and mailing in a paper proxy card as outlined in the Internet Notice. If you participate in our Distribution Reinvestment and Share Purchase Plan (the “DRIP”) and hold your Common Shares directly in your name then you will receive a proxy card for the Common Shares held directly in your name and for the Common Shares that you have acquired and hold through the DRIP. If you participate in the DRIP and own your Common Shares in street name through a brokerage account then you will receive a Voter Instruction Form or proxy card covering the Common Shares held in the DRIP from your bank, broker, trustee, or other nominee. Common Shares credited to your account in the DRIP will be voted by Computershare Trust Company, N.A., the DRIP administrator, in accordance with your voting instructions. In the event that you hold Common Shares in “street name,” the rules of the New York Stock Exchange (“NYSE”) require your broker, banker, trustee, or other nominee to first obtain your voting instructions with respect to those Common Shares before voting on non-routine matters such as the election of our Class II Trustees presented in Proposal 1 and the vote concerning our executive compensation presented in Proposal 3. The NYSE rules, however, permit, but do not require, your broker, banker, trustee, or other nominee to vote on routine matters, such as ratifying the selection of our independent registered public accounting firm presented in Proposal 2, without receiving your voting instructions. If you do not instruct your broker, banker, trustee, or other nominee how to vote with respect to the matters presented in Proposals 1 and 3 then your broker, banker, or other nominee may not vote with respect to these proposals and those votes will be counted as “broker non-votes.” Broker non-votes are shares that are held in street name by a broker, banker, trustee, or other nominee that indicates on its proxy that it does not have or did not exercise discretionary authority to vote on a particular matter. You may vote via the Internet or by telephone if your bank or broker offers these options. Please see the voting instructions provided by your bank or broker for use in instructing your banker or broker how to vote your Common Shares held in street name. Conducting the Annual Meeting In order for us to properly conduct business at the Annual Meeting, a quorum must be present. Under our Amended and Restated Bylaws (the “Bylaws”), the presence, in person or by proxy, of a majority of all votes entitled to be cast at the Annual Meeting will constitute a quorum. The Proposals presented in this Proxy Statement on which shareholders may vote and the voting result necessary for the passage or shareholder approval of each are as follows: Proposal 1 concerns the election of three Class II Trustees to our Board of Trustees. In order for a trustee nominee to be elected, the nominee must receive a plurality of all the votes cast as it pertains to the respective trustee nominee’s election. A properly signed proxy card or Voter Instruction Form marked “FOR ALL EXCEPT” will not be voted for the trustee(s) candidate so indicated, but will be counted to determine whether there is a quorum. A proxy card or Voter Instruction Form that is properly signed and marked “WITHHOLD ALL” will not be voted for any trustee candidate, but will be counted to determine whether there is a quorum. 7 Table Of Contents Proposal 2 concerns the ratification of BDO USA, LLP as our independent registered public accounting firm for the fiscal year ending December 31, 2014. The affirmative vote by holders of at least a majority of the votes cast at the Annual Meeting at which a quorum is present is required to ratify the appointment of BDO USA, LLP as our independent registered public accounting firm. Proposal 3 concerns a non-binding advisory vote to approve the compensation for the named executive officers disclosed in the section of this Proxy Statement entitled “Compensation of Our Executive Officers.” Shareholder “approval” of Proposal 3 occurs if the votes cast in its favor exceed votes cast against it. Shareholders of record who sign and return their proxy card, but fail to specify how to vote their Common Shares, will have their shares voted as follows: (i) FOR ALL the nominees for Class II Trustee (Proposal 1), (ii) FOR ratifying the appointment of BDO USA, LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2014 (Proposal 2), and (iii) FOR approval of the compensation for the named executive officers disclosed herein (Proposal 3), and (iv) in the proxy holder’s discretion with respect to any other business that may properly come before the Annual Meeting or any adjournment or postponement thereof. If your Common Shares are held in street name and you do not give instructions as to how you want your Common Shares voted, under current NYSE rules your broker, banker, or other nominee will be able to vote your Common Shares with respect to certain routine items, but will not be allowed to vote your Common Shares with respect to certain non-routine items. The ratification of BDO USA, LLP as our independent registered public accounting firm under Proposal 2 is considered a routine item under the NYSE rules and your broker, banker, or other nominee will be able to vote on that item even without receiving instructions from you, so long as it holds your Common Shares in its name. The election of trustees to our Board of Trustees as provided for in Proposal 1 and the vote concerning our executive compensation presented in Proposal 3 are considered non-routine items under NYSE rules. If you do not instruct your broker, banker, or other nominee on how to vote with respect to Proposals 1 and 3 then your broker, banker, or other nominee may not vote with respect to these Proposals and those votes will be counted as broker non-votes. When your bank, broker, trustee, or other nominee votes your Common Shares on routine matters, such as Proposal 2, without receiving voting instructions, those Common Shares are counted both for establishing a quorum to conduct business at the Annual Meeting and in determining the number of Common Shares voted “for” or “against” such routine matters. However, broker non-votes will be counted for purposes of establishing a quorum to conduct business at the Annual Meeting, but will not be counted for purposes of determining the outcome of shareholder voting on the non-routine matters described in Proposals 1 and 3. Shareholders have no dissenters’ rights of appraisal with respect to any of the Proposals. The Company does not presently intend to bring any business before the Annual Meeting other than that described in the Proposals and Meeting Notice. Changing or Revoking Your Proxy Vote If you are a shareholder of record, then you may change your vote or revoke your proxy at any time before your proxy is exercised at the Annual Meeting by following the voting instructions found on the Internet Notice that you received or by filing with the Secretary of the Company a duly signed revocation or another proxy card bearing a later date than the initial proxy card submitted. Alternatively, you may also change or revoke your proxy vote by attending the Annual Meeting in person and voting in person; provided however, that mere attendance at the Annual Meeting will not serve to change or revoke a proxy vote unless you specifically request such a revocation or change. If you hold your Common Shares in street name then you must contact the institution or representative that holds your shares and follow its instructions for changing or revoking a proxy vote. 8 Table Of Contents Abstentions & Broker Non-Votes Abstentions occur when a shareholder abstains from voting as to a particular matter. As described earlier, broker non-votes occur when a broker, bank, or other nominee holding Common Shares for a beneficial owner does not vote on a particular proposal because the banker, broker, or other nominee does not have discretionary voting power with respect to the proposal and has not received voting instructions from the beneficial owner. Although abstentions and broker non-votes will not be counted as votes against a particular proposal, they have the same effect as a vote against the respective proposal to which they apply. Abstentions and broker non-votes will be considered present for the purposes of determining a quorum. Attending the Annual Meeting Our Annual Meeting will begin promptly at 9:00 A.M., local time, on Wednesday, May 7, 2014 at the Renaissance Columbus Downtown Hotel, 50 North 3rd Street, Columbus, Ohio 43215. All holders of the Common Shares or their duly authorized proxies should be prepared to present photo identification for admission to the Annual Meeting. If you hold your Common Shares in street name then you may be asked to present proof of beneficial ownership of the Common Shares as of the Record Date. Examples of acceptable evidence of ownership include your most recent brokerage statement (as of the date of the Annual Meeting) showing ownership of Common Shares prior to the Record Date or a photocopy of your Voting Instruction Form. Persons acting as proxies must bring a valid proxy from a shareholder of record as of the Record Date. Your late arrival or failure to comply with these procedures could affect your ability to participate in the Annual Meeting. No cameras, recording equipment, photography devices, electronic devices, or excessively large bags or packages will be permitted in the Annual Meeting. Directions to the Annual Meeting, as of the date of the Meeting Notice, are as follows: From the North: Take I-71 South toward Columbus, Ohio. Merge onto I-670 West via Exit 109A and travel 0.7 miles. Merge left onto North 3rd Street/US-23 South via Exit 4B. 50 North 3rd Street will be on your left, near the intersection of 3rd Street and Gay Street. From the South: Take I-71 North toward Columbus, Ohio. Keep left to take OH-315 North via Exit 106B-A toward Dayton and travel 1.2 miles. Take the US-33 exit toward Dublin Road/Long Street. Turn right onto US-33/West Spring Street/W. Long Street and travel 1.1 miles. Turn right onto North 3rd Street/US-33 East/OH-3 South. 50 North 3rd Street will be on your left, near the intersection of 3rd Street and Gay Street. From the East: Take I-70 West toward Columbus, Ohio. Take the Fourth Street/US-23 Exit 100B and travel 0.1 miles. Turn right onto South 4th Street/US-33 West/WS-23 North and travel 0.7 miles. Turn left onto Gay Street and travel less than 0.1 miles. Turn left onto North 3rd Street. 50 North 3rd Street will be on your left, near the intersection of 3rd Street and Gay Street. From the West: Take I-70 East toward Columbus, Ohio. Keep left to take I-670 East via Exit 96 toward Airport and travel 3.6 miles. Take the US-23 Exit 4 toward 4th Street/3rd Street/High Street. Take the 3rd Street/US-23 South Exit 4A on the left. Turn slight right onto North 3rd Street/US-23 South. 50 North 3rd Street will be on your left, near the intersection of 3rd Street and Gay Street. 9 Table Of Contents The listed directions to the Annual Meeting are subject to change due to traffic and road conditions caused by many factors including, but not limited to, weather and road construction. NO PERSON IS AUTHORIZED TO GIVE ANY INFORMATION OR TO MAKE ANY REPRESENTATIONS OTHER THAN THOSE CONTAINED IN THIS PROXY STATEMENT, AND, IF GIVEN OR MADE, SUCH INFORMATION MUST NOT BE RELIED UPON AS HAVING BEEN AUTHORIZED AND THE DELIVERY OF THIS PROXY STATEMENT SHALL, UNDER NO CIRCUMSTANCES, CREATE ANY IMPLICATION THAT THERE HAS BEEN NO CHANGE IN THE AFFAIRS OF THE COMPANY SINCE THE DATE HEREOF. REMAINDER OF PAGE INTENTIONALLY LEFT BLANK 10 Table Of Contents PROPOSALS FOR SHAREHOLDER CONSIDERATION AT THE ANNUAL MEETING The following Proposals will be presented at the Annual Meeting and voted on by holders of the Company’s Common Shares at the close of business on the Record Date and represented at the Annual Meeting in person or by proxy. Proposal 1: Election of Class II Trustees The Company’s Board of Trustees currently consists of twelve members who are classified into three separate classes denoted as Class I Trustees, Class II Trustees, and Class III Trustees. Each of the four incumbent Class II Trustees have terms that expire at the Annual Meeting. Three of the four Class I Trustees have terms that expire at the 2015 Annual Meeting of Shareholders and three of the four Class III Trustees have terms that expire at the 2016 Annual Meeting of Shareholders. One Class I Trustee and one Class III Trustee have been reassigned as Class II Trustees whose terms that will expire at the Annual Meeting as described below. In December 2013, the Board of Trustees appointed Mmes. Yvette McGee Brown, Esq. and Nancy J. Kramer to serve as members of the Board of Trustees and increased its size from ten (10) seats to twelve (12) seats to accommodate their appointment. The Declaration permits the Board of Trustees to fill vacancies created by an increase in the number of board seats. In order for the membership of the classes of the Board of Trustees to remain as equal as possible as required by Maryland law and the Declaration, Ms. Brown was appointed as a Class I Trustee and Mrs. Kramer was appointed as a Class III Trustee. Concurrently with the appointment of Mmes. Brown and Kramer to the Board of Trustees, the Company announced that incumbent Class II Trustees Messrs. Wayne S. Doran, Richard F. Celeste, and Alan R. Weiler would not stand for re-election at the Annual Meeting and would depart the Board of Trustees when their current terms expire following the Annual Meeting in accordance with the trustee retirement policy set forth in the Company’s Corporate Governance Guidelines. In order to keep the membership of the classes of the Board of Trustees as equal as possible following the departure of Messrs. Doran, Celeste, and Weiler, the Nominating and Corporate Governance Committee has recommended to the Board of Trustees that it nominate incumbent Class II Trustee Mr. Michael P. Glimcher for reelection as a Class II Trustee and reassign Class I Trustee Ms. Yvette McGee Brown, Esq. and Class III Trustee Mrs. Nancy J. Kramer as Class II Trustees and nominate each to be to be re-elected to the Board of Trustees as Class II Trustees. Class II Trustees elected by the Company’s shareholders at the Annual Meeting shall hold office for a term expiring at the Annual Meeting of Shareholders to be held in 2017 and until his or her respective successor is duly elected and qualified. Following the election of Mr. Glimcher and Mmes. Brown and Kramer to the Board of Trustees, the size of the Board of Trustees will be reduced from twelve (12) seats to nine (9) seats to eliminate the vacancies created by the departure of Messrs. Doran, Celeste, and Weiler. Proxies cannot be voted for a greater number of persons than the number of nominees named in Proposal 1 herein. In order for a trustee nominee to be elected, the nominee must receive a plurality of all the votes cast as it pertains to the respective trustee nominee’s election. The biographies of the individuals nominated for election as Class II Trustees are listed in the section of this Proxy Statement entitled “Information About Our Trustees, Trustee Nominees, & Executive Officers.” Each of the aforementioned nominees for election as trustee has consented to being named in this Proxy Statement and to continue to serve as a trustee, as the case may be, if elected. THE BOARD OF TRUSTEES RECOMMENDS A VOTE “FOR” THE ELECTION OF MR. MICHAEL P. GLIMCHER AND MMES. YVETTE MCGEE BROWN, ESQ. AND NANCY J. KRAMER AS CLASS II TRUSTEES TO SERVE UNTIL THE 2 Proposal 2: Ratification of the Appointment of Our Independent Registered Public Accounting Firm The Audit Committee of the Board of Trustees has appointed BDO USA, LLP (“BDO”) as the Company’s independent registered public accounting firm to audit the financial statements of the Company for the fiscal year ending December 31, 2014. A proposal to ratify this appointment shall be presented to the holders of Common Shares at the Annual Meeting. Although ratification is not required under the Bylaws or otherwise, the Board of Trustees is submitting the appointment of BDO to the holders of Common Shares for ratification in the interest of good corporate governance. The affirmative vote by holders of at least a majority of the votes cast at the Annual Meeting at which a quorum is present is needed to ratify the appointment of BDO USA, LLP as our independent registered public accounting firm. 11 Table Of Contents If this proposal is not approved at the Annual Meeting, then the Audit Committee may reconsider its appointment. Regardless of the outcome of this vote, the Audit Committee in its discretion may continue to retain BDO or may select a different independent registered public accounting firm at any time during the year if it determines that the continued retention of BDO or a change of the independent registered public accounting firm would be in the best interests of the Company and its shareholders. A summary of the aggregate fees billed by BDO for various audit services and non-audit services that it provided to the Company for the fiscal years ended December 31, 2013 and December 31, 2012, respectively, are provided in the section of this Proxy Statement entitled “Independent Registered Public Accountants – Fees For Audit & Non-Audit Services.” THE BOARD OF TRUSTEES RECOMMENDS A VOTE “FOR” THE RATIFICATION OF THE APPOINTMENT OF BDO AS THE COMPANY’S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Proposal 3: Non-Binding Advisory Vote to Approve Executive Compensation As required by Section 14A of the Exchange Act, we are including a proposal to be voted on by our shareholders at the Annual Meeting to approve the executive compensation reported in the section of this Proxy Statement entitled “Compensation of Our Executive Officers.” The Senior Executives for whom executive compensation is reported in the aforementioned section are referred to in the paragraphs below as the “named executive officers.” As described in greater detail in the Compensation Discussion & Analysis section of this Proxy Statement, our executive compensation programs and policies are designed to attract, motivate, and retain our senior executives, including all of our named executive officers, who are critical to our success. Under these programs and policies, our senior executives, including each of our named executive officers, are compensated commensurate with our strategic and fiscal needs as well as rewarded for the achievement of specific corporate and individual goals. Our executive compensation is also designed and awarded in a manner to be competitive and comparable with compensation provided to corporate executives at companies similar to ours in terms of operations, certain financial metrics, and strategy. This vote is not intended to address any specific item of compensation, but rather the overall compensation of our named executive officers and the philosophy, policies, and practices described in this Proxy Statement. Under this proposal, shareholders have the opportunity to vote for, against, or abstain from voting with respect to the following resolution: RESOLVED , that the compensation paid to the named executive officers of Glimcher Realty Trust (the “Company”), as disclosed in the Company’s Proxy Statement for the 2014 Annual Meeting of Shareholders (the “Proxy Statement”), including the Compensation Discussion & Analysis, compensation tables, and narrative discussion set forth in the Proxy Statement, is hereby approved. Because this resolution relates to the information about executive compensation contained in this Proxy Statement, beginning with the section entitled “Compensation of Our Executive Officers,” shareholders should review that information in considering their vote on the resolution. Unlike Proposal 1, the results of this shareholder vote are not binding on the Company, the Board of Trustees, or the Executive Compensation Committee of the Board of Trustees. Furthermore, the results of the vote on this resolution will not overrule any decisions previously made by the Company, the Board of Trustees, or the Executive Compensation Committee with respect to executive compensation and will not create any duty for the Company, Board of Trustees, or the Executive Compensation Committee to take any action in response to the outcome of the vote. Additionally, the results of the shareholder vote on this Proposal 3 and the aforementioned resolution will not serve to modify or invalidate any other previous shareholder vote on the Company’s executive compensation. However, the Executive Compensation Committee may take into account the outcome of the vote in making compensation decisions and considering other compensation opportunities in the future. Trustee compensation disclosed in this Proxy Statement is not subject to or covered by this advisory vote. Shareholder “approval” of Proposal 3 occurs if the votes cast in its favor exceed votes cast against it. The Company’s non-binding shareholder advisory vote on executive compensation occurs on an annual basis. The Company’s shareholders will next vote on the frequency with which the non-binding advisory vote on executive compensation shall occur at the 2017 Annual Meeting of Shareholders. 12 Table Of Contents THE BOARD OF TRUSTEES RECOMMENDS A VOTE “FOR” THE FOREGOING RESOLUTION APPROVING THE COMPANY’S EXECUTIVE COMPENSATION. EXCEPT WHERE OTHERWISE INSTRUCTED AND AS PERMITTED UNDER NYSE RULES, COMPLETED PROXIES THAT HAVE BEEN SOLICITED BY THIS PROXY STATEMENT WILL BE VOTED: (1) FOR THE ELECTION OF EACH OF THE NOMINEES TO THE BOARD OF TRUSTEES LISTED ABOVE, (2) FOR THE RATIFICATION OF THE APPOINTMENT OF BDO AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014, AND (3) FOR THE FOREGOING RESOLUTION STATED UNDER PROPOSAL 3. REMAINDER OF PAGE INTENTIONALLY LEFT BLANK 13 Table Of Contents INFORMATION ABOUT OUR TRUSTEES, TRUSTEE NOMINEES, & EXECUTIVE OFFICERS The following information is provided with respect to current members of the Board of Trustees whose terms do not expire at the Annual Meeting, nominees for election to the Board of Trustees, and executive officers of the Company. In addition to the biographical information presented, also included for each trustee with a term that does not expire at the Annual Meeting and trustee nominee is a listing of the particular skills, qualifications, experience, or attributes that led the Board of Trustees to conclude that the respective trustee or trustee nominee should serve on the Board of Trustees. For each trustee and trustee nominee, the skills, qualifications, experience, or attributes listed below are in addition to the qualifications and skills that each trustee and trustee nominee possesses and which are described in the section of this Proxy Statement entitled “Corporate Governance” and under the subsection entitled “Minimum Qualifications and Process for Identifying and Evaluating Trustee Nominees
